Name: 97/281/EC: Commission Decision of 21 April 1997 on the role of Eurostat as regards the production of Community statistics
 Type: Decision
 Subject Matter: information and information processing;  economic analysis;  EU institutions and European civil service;  European construction
 Date Published: 1997-04-29

 29.4.1997 EN Official Journal of the European Communities L 112/56 COMMISSION DECISION of 21 April 1997 on the role of Eurostat as regards the production of Community statistics (97/281/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 155 thereof, Whereas Council Regulation (EC) No 322/97 of 17 February 1997 on Community statistics (1) (hereinafter referred to as the Basic Regulation) assigns certain tasks and obligations to the Community authority involved in the production of Community statistics; Whereas Article 2 of the Basic Regulation defines, for the purposes of that Regulation, the Community authority as the Commission department responsible for carrying out the tasks devolving on the Commission as regards the production of Community statistics (Eurostat); Whereas the implementation of the Basic Regulation requires a further definition of the role of Eurostat as regards the production of Community statistics; Whereas Eurostat must be able to act in accordance with the principles of impartiality, reliability, relevance, cost-effectiveness, statistical confidentiality and transparency; Whereas to ensure the coherence, feasibility and consistency of Community statistics, the importance of cooperation and coordination procedures must be reaffirmed between the Commission services which participate in the production of such information at Community level; Whereas the implementation of the Basic Regulation requires the protection of the confidential data which the national and Community authorities collect for the production of Community statistics; Whereas the implementation of the Basic Regulation requires the organization of dissemination by national and Community authorities, HAS ADOPTED THIS DECISION: Article 1 Objective The objective of this Decision is to implement Regulation (EC) No 322/97 (the Basic Regulation) within the internal organization of the Commission, and in particular to define the role and the responsibilities of the Statistical Office of the European Communities (Eurostat) pursuant to the development of the tasks of the Community authority in implementing Community statistics, and of the principles as defined in Article 10 of the Basic Regulation. Article 2 Eurostat Eurostat is the Community authority referred to in the fourth indent of Article 2 of the Basic Regulation. Eurostat is a service of the Commission, headed by a Director-General. Article 3 Principles Eurostat shall execute its tasks in accordance with the principles of impartiality, reliability, relevance, cost-effectiveness, statistical confidentiality and transparency defined in Article 10 of the Basic Regulation. Article 4 Tasks of Eurostat Within the Commission, Eurostat, in concertation with the Steering Committee on Statistical Information (2), is in charge of the implementation of the Community statistical programme, and in particular of: (a) developing a set of norms and methods which allow impartial, reliable, relevant and cost-effective statistics to be produced throughout the Community; (b) making Community statistics accessible, in accordance with the principles regarding dissemination laid down in Article 11 of the Basic Regulation, to the Community bodies, governments of the Member States, social and economic operators, academic circles and the public in general, in view of the formulation, implementation, monitoring and evaluation of Community policies. To this end Eurostat shall: (a) conduct research on, and further develop, statistical methodology and technologies; (b) prepare, further develop and promote the adoption of Community statistical standards by Member States in order to improve the comparability of Community statistics, as well as the cost-effectiveness of their production; (c) advise and support Member States on statistical matters; (d) compile statistical information on the basis of adequate data, undertake analysis and provide technical explanation to avoid erroneous interpretation or analysis; (e) collect statistics from national statistical authorities and from secretariats of international organizations the data required for Community statistical purposes; (f) reinforce the process of cooperation with and between national statistical authorities through mutual exchanges of experts, participation in statistical activities and the development of training systems; (g) cooperate with international organizations and third countries in order to facilitate the comparability of Community statistics with statistics produced in other statistical systems, and, where appropriate, support third countries in the improvement of their statistical systems; (h) upgrade the professional statistical knowledge and skills of Commission staff working in the field of Community statistics. Article 5 Technical autonomy Within its area of competence, Eurostat is in charge of the selection of scientific techniques, definitions and methodologies best suited to the attainment of the principles and objectives laid down in the Basic Regulation. Article 6 Participation of other Commission services in the production of Community statistics The Commission may decide that services other than Eurostat are to participate in the production process for Community statistics, and in which activities and to what extent. Article 7 Responsibilities for coordination and cooperation Within the Commission, Eurostat, assisted by the Steering Committee on Statistical Information (SCSI), in accordance with the decision adopted by the Commission on 28 February 1990 on the coordination of statistical work and the role of Eurostat (3) and on 29 February 1996 on improving statistical work in the Commission (4): (a) shall coordinate all statistical activities with regard to the preparation and implementation of Community action in the field of statistics; and (b) shall ensure an appropriate level of cooperation with other Community bodies. Article 8 Community statistical programme In accordance with the provisions of Chapters I and II of the Basic Regulation, the activities of all Commission services in the field of Community statistics, shall be determined by the Community statistical programme. Article 9 Use of confidential data Data considered confidential pursuant to Article 13 of the Basic Regulation shall be made accessible within the Commission, according to the Articles in Chapter V of the Basic Regulation, only to officials of Eurostat, other staff of Eurostat and other natural persons working on the premises of Eurostat under contract, and shall be used by them only for the purposes defined in the framework of the Basic Regulation. Article 10 Access to administrative data and use of these data In accordance with Article 16 of the Basic Regulation, Eurostat shall have access to all administrative data sources held by Commission services, wherever such data are necessary for the production of Community statistics. Article 11 Dissemination Eurostat shall ensure that Community statistics, together with the technical explanations necessary for their use, are disseminated in such a way that access to Community statistical information is simple and impartial throughout the Community. Done at Brussels, 21 April 1997. For the Commission Yves-Thibault DE SILGUY Member of the Commission (1) OJ No L 52, 22. 2. 1997, p. 1. (2) Set up in the Commission communication of 26 September 1991 (SEC(91) 1793). (3) See SEC(90) 337. (4) See SEC(96) 253/4.